Name: Political and Security Committee Decision (CFSP) 2015/664 of 21 April 2015 on the establishment of the Committee of Contributors for the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (EUMAM RCA/1/2015)
 Type: Decision
 Subject Matter: international security;  communications;  Africa;  cooperation policy;  European construction;  defence
 Date Published: 2015-04-29

 29.4.2015 EN Official Journal of the European Union L 110/11 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/664 of 21 April 2015 on the establishment of the Committee of Contributors for the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (EUMAM RCA/1/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision (CFSP) 2015/78 of 19 January 2015 on a European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (1), and in particular Article 8(2) thereof, Whereas: (1) Pursuant to Article 8(5) of Decision (CFSP) 2015/78, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the setting-up of a Committee of Contributors (CoC) for the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA). (2) The conclusions of the European Council of Nice of 7, 8 and 9 December 2000 and those of Brussels of 24 and 25 October 2002 laid down the arrangements for the participation of third States in crisis management operations and the setting-up of a CoC. (3) The CoC should be a forum for discussing with the contributing third States all the problems relating to the management of EUMAM RCA. The PSC, which exercises the political control and strategic direction of EUMAM RCA, should take account of the views expressed by the CoC. (4) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Establishment and terms of reference A Committee of Contributors (CoC) for the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) is hereby established. Its terms of reference are laid down in the conclusions of the European Council of Nice of 7, 8 and 9 December 2000 and those of Brussels of 24 and 25 October 2002. Article 2 Composition 1. The CoC shall be composed of the following members:  representatives of all Member States,  representatives of third States participating in EUMAM RCA and providing significant contributions. 2. A representative of the Commission may also attend the CoC meetings. Article 3 Information from the EU Mission Commander The CoC shall receive information from the EU Mission Commander of EUMAM RCA. Article 4 Chair The CoC shall be chaired by the High Representative of the Union for Foreign Affairs and Security Policy, or by his or her representative, in close consultation with the Chairman of the European Union Military Committee, or with his or her representative. Article 5 Meetings 1. The meetings of the CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chair's initiative, or at the request of a member. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The Chair shall be responsible for conveying the outcome of the CoC's discussions to the PSC. Article 6 Confidentiality 1. In accordance with Council Decision 2013/488/EU (2), the security rules laid down in that Decision shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy, except in so far as the CoC unanimously decides otherwise. Article 7 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 April 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 13, 20.1.2015, p. 8. (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).